Citation Nr: 0115649	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the claim as not well grounded.

The case was previously before the Board in March 2001, when 
it was remanded so the RO could consider the claim in 
accordance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (herein VCAA).  In 
February 2001, the RO had already taken action under VCAA and 
sent the veteran and his representative a letter notifying 
them of the need for evidence to connect the current 
disability to disease or injury in service.  The veteran did 
not respond.  


REMAND

The VCAA emphasizes the responsibility of VA to obtain 
Federal records.  VCAA, to be codified at 38 U.S.C. 
§ 5103A(c)(3).  A VA Mental examination report, dated in July 
1999 shows the veteran stated that he recently began 
receiving Social Security Disability benefits.  This raises 
the probability that the Social Security Administration (SSA) 
has medical records concerning the veteran.  The United 
States Court of Appeals for Veterans Claims has repeatedly 
emphasized the need for VA to obtain and consider medical 
records utilized by the SSA.  See Waddell v. Brown, 5 Vet. 
App. 454 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 
371-2 (1992); Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Considering the additional emphasis which VCAA places on 
obtaining Federal records, VA must insure that any pertinent 
SSA records are obtained and considered.  

A deferred rating decision dated in April 2001 contains a 
notation which reflects that an official at the RO contacted 
the veteran and was told the following:  "The veteran states 
he has been receiving treatment at the Boise VAMC."  The 
notation was dated May 2, 2001.  In a letter dated May 7, 
2001, the RO notified the veteran that his appeal was being 
returned to the Board for disposition.  

VA medical records concerning the veteran were last requested 
by the RO in July 1998.  Copies of all VA medical records 
since July 1998 should be obtained and incorporated in the 
claims folder.  Additionally, inasmuch as the RO denied the 
veteran's claim as not well grounded, a concept which was 
eliminated by the VCAA, the RO must readjudicate the claim 
and provide the veteran with a statement of the case 
reflecting all relevant actions taken on the claim for 
benefits.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following :

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should obtain copies of all VA 
medical records concerning the veteran 
for the period from July 1998 to the 
present.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

